1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    KRYSTAL JOHNSON, et al.,                           Case No. 2:18-cv-02361-MMD-NJK

7                                    Plaintiff,
           v.                                                        ORDER
8
     INTU CORPORATION, et al.,
9
                                Defendants.
10
     AND ALL RELATED ACTIONS
11

12   I.    SUMMARY
13         Plaintiffs1 Krystal Johnson, Shannon DeLelle, Crystal Honeck, Dusty Dangerfield,
14   Jennifer Wakuzawa-Kida, Sarah Pascoe, Elizabeth Spangler, and Shannon Thompson
15   seek to represent a putative class of massage therapists—who specialize in providing
16   massages to poker players while they are playing poker—in a wage-and-hour class
17   action under the Fair Labor Standards Act (“FLSA”) against the entity with whom they
18   previously entered into independent contractor agreements (“ICAs”), Defendant INTU
19   Corporation, and its founder, Defendant Deanna Edwards. (ECF No. 9.) Before the Court
20   is Plaintiffs’ motion to dismiss Defendants’ counterclaim for breach of contract, where the
21   contract is the ICAs (the “Motion”).2 (ECF No. 15.) As further explained below, the Court
22   will grant the Motion because Defendants’ counterclaim fails to include sufficient factual
23   allegations as to damages. Further, the noncompete clause in the ICAs upon which
24

25         1Plaintiffsare also Counterdefendants as to Defendants’ counterclaim (ECF No.
26   11), but the Court refers to them as Plaintiffs throughout this order. Similarly, the Court
     refers to Defendants herein, though it could also refer to them as Counterplaintiffs.
27         2The  Court has also reviewed Defendants’ response (ECF No. 16), and Plaintiffs’
28   reply (ECF No. 17).
1    Defendants seek to rely in establishing the breach element of their breach of contract

2    claim is unenforceable because it is unreasonable under Nevada law.

3    II.    BACKGROUND

4           A.     PLAINTIFFS’ CLAIMS

5           The following facts are adapted from Plaintiffs’ First Amended Complaint (“FAC”).

6    (ECF No. 9.) Plaintiffs entered into ICAs with Defendant INTU Corporation. (Id. at 6-8.)

7    INTU, in turn, would negotiate contracts with various casinos to provide massage

8    therapy services to those casinos’ patrons who wanted massages while they were

9    gaming; for example, while playing poker. (Id. at 5.) As such, Plaintiffs worked at the

10   various casinos with whom INTU had negotiated agreements, but their contractual

11   relationship was with INTU, through the ICAs, and not with the casinos. (Id.) As a

12   relevant example, Plaintiffs provided massages to poker players in the poker room at the

13   Bellagio in Las Vegas, Nevada, but their contractual relationship was with INTU, not the

14   Bellagio. (Id.) Plaintiffs generally allege that, despite the phrasing of the ICAs they

15   entered into, they should be considered INTU’s employees for FLSA purposes. (Id. at 6-

16   10.) They bring six claims, including for violation of the FLSA, and seek damages and

17   certain specified types of injunctive relief. (Id. at 15-26.)

18          The Bellagio did not renew its contract with INTU when it expired towards the end

19   of 2018. (Id. at 5.) The ICAs contain a noncompete provision, which Defendants contend

20   means Plaintiffs could not perform massage therapy at the Bellagio after the contract

21   lapsed. (Id. at 10-12.) INTU, and also specifically Defendant Edwards, tried to enforce

22   the noncompete provision in the ICAs by warning both Plaintiffs and the Bellagio about

23   it. (Id. at 12-13.) But a big poker tournament started at the Bellagio just after the contract

24   between INTU and the Bellagio expired, one that was potentially lucrative for Plaintiffs.

25   (Id. at 12.) Therefore, Plaintiffs sought to work the big poker tournament at the Bellagio

26   through independent contractor agreements with a different third party entity—similar to,

27   but not INTU—who is not a party to this case. (Id. at 12-13.) Plaintiffs were blocked from

28   working the big poker tournament. (Id. at 13.)


                                                     2
1           B.     DEFENDANTS’ COUNTERCLAIM

2           After Plaintiffs filed their FAC, Defendants filed an answer and counterclaim for

3    breach of contract against Plaintiffs. (ECF No. 11.) Defendants specifically allege that

4    Plaintiffs breached two clauses contained in their ICAs. (Id. at 25-26.) Plaintiffs allegedly

5    breached the noncompete clause discussed above, and another clause, which is a

6    covenant not to disclose INTU’s confidential information. (Id.) Plaintiffs allegedly

7    breached these clauses by: “(1) performing massage services at the Bellagio in violation

8    of the non-compete agreements, and (2) disclosing INTU’s confidential information,

9    including its rate structures to INTUs competitors, customers, and others in violation of

10   the nondisclosure agreements.” (Id. at 25.) The non-compete clause of the ICAs

11   provides as follows:

12          As a material consideration for Company [INTU] entering into this
            Agreement with Contractor [Counter-Defendants], Contractor covenants
13          and agrees that during the term of this Agreement, and for a period of one
            (1) year following the termination of this Agreement, Contractor shall not
14
            directly or indirectly, accept a position (whether as a temporary employee,
15          agency employee, employer, independent contractor, permanent
            employee, owner, partner, stockholder, or venture participant) with any
16          casino/facility/agency to which Contractor was scheduled to perform the
            Services by the Company.
17

18   (Id. at 23.) The covenant not to disclose INTU’s confidential information clause provides

19   as follows:

20          During the term of this Agreement, Contractor [Plaintiffs] acknowledges
            and agrees that he/she will have access to, and become familiar with,
21          various trade secrets and/or confidential information, consisting of, but not
            limited to, client lists, casino/facility/agency contacts, procedures,
22
            compilations of information, and rate structuring, which are owned by
23          Company [INTU] (collectively, “Confidential Information”). Contractor
            covenants and agrees not to disclose any Confidential Information, directly
24          or indirectly, nor use it in any way, either during the term of this Agreement
            or at any time thereafter, except as required in the course [of] providing the
25          Services on behalf of the Company pursuant to this Agreement. Contractor
            acknowledges and agrees that the foregoing restrictions are reasonable
26
            and necessary to protect the legitimate interests of the Company and its
27          affiliates.

28


                                                  3
1    (Id. at 23-24.) Defendants generally allege they have been “damaged by loss of

2    business, loss of goodwill, and loss of its competitive advantage in the casino massage

3    services industry” because of Plaintiffs’ breaches of these two contractual clauses. (Id. at

4    25.) Defendants also allege they have “been damaged by the [Plaintiffs]’ breaches of the

5    non-compete agreements as it is unable to renegotiate and retain its contracts with its

6    customers, who now believe that they can contract with different massage service

7    companies without sacrificing the relationships their patrons have built with INTU’s

8    independent contractors.” (Id.)

9    III.   LEGAL STANDARD

10          A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

11   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide

12   “a short and plain statement of the claim showing that the pleader is entitled to relief.”

13   Fed. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While

14   Rule 8 does not require detailed factual allegations, it demands more than “labels and

15   conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

16   Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555.) “Factual allegations

17   must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

18   survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

19   claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citation

20   omitted).

21          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

22   apply when considering motions to dismiss. First, a district court must accept as true all

23   well-pled factual allegations in the complaint; however, legal conclusions are not entitled

24   to the assumption of truth. See id. at 678-79. Mere recitals of the elements of a cause of

25   action, supported only by conclusory statements, do not suffice. See id. at 678. Second,

26   a district court must consider whether the factual allegations in the complaint allege a

27   plausible claim for relief. See id. at 679. A claim is facially plausible when the plaintiff’s

28   complaint alleges facts that allow a court to draw a reasonable inference that the


                                                   4
1    defendant is liable for the alleged misconduct. See id. at 678. Where the complaint does

2    not permit the court to infer more than the mere possibility of misconduct, the complaint

3    has “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679

4    (internal quotation marks omitted). That is insufficient. When the claims in a complaint

5    have not crossed the line from conceivable to plausible, the complaint must be

6    dismissed. See Twombly, 550 U.S. at 570.

7    IV.   DISCUSSION

8          Plaintiffs contend Defendants’ counterclaim should be dismissed because: (1) it

9    lacks sufficient factual allegations going to Defendants’ damages, an element of a claim

10   for breach of contract; (2) the noncompete clause in the ICAs is facially void as

11   unreasonable; and (3) Plaintiffs cannot have misappropriated Defendants’ trade secrets

12   because the revenue split between Plaintiffs and Defendants is not a trade secret as a

13   matter of law. (ECF No. 15.) As further explained below, the Court will grant the Motion

14   because Defendants’ counterclaim lacks sufficient factual allegations as to Defendants’

15   damages. Further, the noncompete restriction in the ICAs is unenforceable.

16         “A plaintiff in a breach of contract action must show (1) the existence of a valid

17   contract, (2) a breach by the defendant, and (3) damage as a result of the breach.”

18   Risinger v. SOC LLC, 936 F. Supp. 2d 1235, 1245 (D. Nev. 2013) (citation omitted).

19   Thus, damages are an element of Defendants’ counterclaim.

20         Plaintiffs argue that Defendants cannot establish damages as a matter of law

21   because Defendants allege they were harmed by Plaintiffs after Defendants had already

22   lost their contract with the Bellagio. (ECF No. 15 at 3-6.) Defendants counter that their

23   competitor was given a 90 day trial period by the Bellagio after the Bellagio declined to

24   renew its contract with Defendants, and then the Bellagio was going to give them an

25   opportunity to re-bid for a new contract after those 90 days—but the Bellagio never did

26   because Plaintiffs continued to work at the Bellagio through Defendants’ competitor.

27   (ECF No. 16 at 4, 7-8.) Plaintiffs reply that this 90 day trial period is not mentioned in—

28   and therefore not part of—Defendants’ counterclaim, and thus Defendants have


                                                 5
1    effectively conceded Plaintiffs’ Motion should be granted because Defendants need the

2    allegations about the 90 day trial period for their breach of contract claim to survive

3    dismissal. (ECF No. 17 at 2, 3-5.) The Court agrees with Plaintiffs.

4           Defendants’ counterclaim contains no factual allegations regarding this purported

5    90 day trial period. But it does contain the allegation that INTU was “unable to

6    renegotiate and retain its contracts with its customers” as result of Plaintiffs’ actions.

7    (ECF No. 11 at 25.) The difference between the allegation included in Defendants’

8    counterclaim and the allegations regarding the 90 day trial period in Defendants’

9    response to Plaintiffs’ Motion illustrates the difference between conceivable and

10   plausible allegations. As actually alleged in their counterclaim, the damages element of

11   Defendants’ breach of contract claim is merely conceivable—and therefore must be

12   dismissed. See Twombly, 550 U.S. at 570. With the extra facts provided in Defendants’

13   briefing, Defendants’ claim moves towards plausible. However, because those facts

14   tending to show plausibility appear only in Defendants’ briefing, but are nowhere in their

15   counterclaim, Defendants have effectively conceded their counterclaim is insufficiently

16   pleaded. Thus, the Court will grant Plaintiffs’ Motion and dismiss Defendants’

17   counterclaim.

18          Further, the noncompete clause that Defendants seek to enforce as one way to

19   establish the breach element of their breach of contract claim is unenforceable because

20   it is unreasonable and overly broad. As written, it prevents Plaintiffs from working for any

21   of INTU’s customers, such as the Bellagio, while they work for INTU and for one year

22   thereafter—regardless of the job Plaintiffs might want to take at, say, the Bellagio. (ECF

23   No. 11 at 23.) As Defendants tacitly acknowledge (ECF No. 16 at 11 n.2), the

24   noncompete clause would prevent Plaintiffs from taking a job at the Bellagio as a

25   custodian. That “is overly broad, as it extends beyond what is necessary to protect

26   [INTU’s] interests.” Golden Rd. Motor Inn, Inc. v. Islam, 376 P.3d 151, 155, 155-56 (Nev.

27   2016) (finding similar noncompete provision unreasonable and therefore wholly

28


                                                  6
1    unenforceable, and declining to modify the agreement to make it enforceable). Thus, the

2    noncompete provision in the ICAs is unenforceable as written.3 See id. at 155-56.

3           If, as here, the Court grants a motion to dismiss, it must then decide whether to

4    grant leave to amend. The Court should “freely give” leave to amend when there is no

5    “undue delay, bad faith[,] dilatory motive on the part of the movant, repeated failure to

6    cure deficiencies by amendments previously allowed, undue prejudice to the opposing

7    party by virtue of . . . the amendment, [or] futility of the amendment.” Fed. R. Civ. P.

8    15(a); see also Foman v. Davis, 371 U.S. 178, 182 (1962). Generally, leave to amend is

9    only denied when it is clear that the deficiencies of the complaint cannot be cured by

10   amendment. See DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992).

11          The Court will grant Defendants leave to amend their counterclaim. First,

12   Defendants have not previously amended their counterclaim. Further, the Court cannot

13   find that amendment would be futile, except with respect to the noncompete provision in

14   the ICAs. As explained above, the discussion of the 90 day trial period included in

15   Defendants’     response   may,   in   an   amended    counterclaim,   bring   Defendants’

16   counterclaim closer to the requisite plausibility. In addition, the Court does not address

17   herein Defendants’ breach of contract claim to the extent it is based on misappropriation

18   of trade secrets, and thus cannot find that amendment would be futile as to the breach

19   element of Defendants’ breach of contract claim.4

20
21          3Defendants  argue that NRS § 613.195(5) requires the Court re-write the
22   noncompete agreement to make it enforceable. (ECF No. 16 at 11 n. 2.) However, it
     appears that the Court is only required to re-write an unenforceable noncompete
23   agreement if “the court finds the covenant is supported by valuable consideration.” The
     Court has made no such finding here, at least not at this stage. Further, Golden Rd.
24   Motor Inn, 376 P.3d 151, has not necessarily been abrogated by the later passage of
     NRS § 613.195, and the Court declines to decide that issue at this stage in this litigation.
25   And as explained above, Golden Rd. Motor Inn suggests that the noncompete clause in
     the ICAs is both unenforceable, and that the Court need not re-write it to make it
26   enforceable.
            4While  the Court is skeptical that a simple revenue split disclosed to prospective
27
     independent contractors without any confidentiality restrictions can constitute a trade
28   secret, “[t]he determination of whether corporate information, such as customer and


                                                  7
1    V.    CONCLUSION

2          The Court notes that the parties made several arguments and cited to several

3    cases not discussed above. The Court has reviewed these arguments and cases and

4    determines that they do not warrant discussion as they do not affect the outcome of the

5    Motion before the Court.

6          It is therefore ordered that Plaintiffs’ motion to dismiss Defendants’ counterclaim

7    (ECF No. 15) is granted. Defendants counterclaim is dismissed without prejudice, and

8    with leave to amend. However, the part of the counterclaim based on the noncompete

9    provision in the ICAs is dismissed with prejudice.

10         It is further ordered that, if Defendants decide to file an amended counterclaim—

11   to the extent they are able to cure the deficiencies discussed herein—they must do so

12   within 30 days of the date of entry of this order. Defendants’ failure to file an amended

13   counterclaim within 30 days will result in dismissal of the remaining part of their

14   counterclaim with prejudice.

15         DATED THIS 10th day of May 2019.

16

17
                                                     MIRANDA M. DU
18                                                   UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
     pricing information, is a trade secret is a question for the finder of fact.” Frantz v.
27   Johnson, 999 P.2d 351, 358 (Nev. 2000). Thus, though the Court need not—and does
     not—rule on Plaintiffs’ trade secret-related arguments herein, doing so would have been
28   premature.


                                                 8
